Name: 92/280/EEC: Commission Decision of 8 May 1992 concerning the importation by Member States of fresh meat from Nicaragua
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  animal product;  international trade;  trade
 Date Published: 1992-05-26

 Avis juridique important|31992D028092/280/EEC: Commission Decision of 8 May 1992 concerning the importation by Member States of fresh meat from Nicaragua Official Journal L 144 , 26/05/1992 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 42 P. 0087 Swedish special edition: Chapter 3 Volume 42 P. 0087 COMMISSION DECISION of 8 May 1992 concerning the importation by Member States of fresh meat from Nicaragua (92/280/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Regulation (EEC) No 3763/91 (2), and in particular Articles 3 and 16 thereof, Whereas Nicaragua appears on the list of third countries from which the Member States authorize the importation of bovine animals, swine and equidae, fresh meat and meat products laid down by Council Decision 79/542/EEC (3), as last amended by Commission Decision 92/245/EEC (4); Whereas it is the Commission's responsibility to adopt decisions in respect of third countries for animal health conditions and public health; Whereas no exports of fresh meat from Nicaragua are currently envisaged; Whereas it is for the Commission to adopt a Decision appropriate to these circumstances; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorize the importation of fresh meat from Nicaragua. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 124, 9. 5. 1992, p. 42.